Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iao, US PGPUB 2013/0076615 hereinafter referenced as Iao in view of Rabii, US PGPUB 2014/0049480.





As to claim 1, Iao discloses a system comprising: a non-transitory memory (e.g. ROM 240, fig. 10); and 
one or more hardware processors coupled to the non-transitory memory and configured to execute instructions from the non-transitory memory to cause the system to perform operations (e.g. gesture processor 238, fig. 10) comprising: 
detecting that a text input field associated with an application of a device is presented on a user interface of the device (a character and a number input by the finger movement of the user can be shown on the head-up display 30);
capturing, via a sensor associated with the device, a gesture motion (the gesture sensor 22 is communicatively coupled with a gesture processor (ex. gesture processor 127 shown in FIG. 8) to recognize and interpret the user's finger gesture); 
accessing a database storing a plurality of gesture mappings, wherein each of the plurality of gesture mappings corresponds to a corresponding gesture motion performable by a user ([0058] the interface apparatus has a database 121 (FIG. 8) storing the finger gesture data, which is referenced to determine which letter or command the user has specified by the finger gesture operation); 
converting the captured gesture motion to one or more device inputs of the device based on the at least one of the plurality of previously stored gesture mappings, and inserting, into the text input field associated with the application, text that corresponds to the one or more device inputs ([0034] As shown in FIGS. 3A-3D, the interface apparatus of the navigation system accepts user's finger gesture indicating a character (letter) and produces, for example, matching entries that reflect the user's finger gesture).  
Iao does not explicitly disclose determining that the captured gesture motion is within a threshold of differences for at least one of the plurality of previously stored gesture mappings, wherein the threshold of differences corresponds to an error tolerance.
However, in the same endeavor, Rabii discloses determining that the captured gesture motion is within a threshold of differences for at least one of the plurality of previously stored gesture mappings, wherein the threshold of differences corresponds to an error tolerance ([0020] The touchscreen controller may compare the determined complexity level or complexity value to a tolerance threshold that reflects the processing capabilities and/or conditions of the touchscreen controller. A touch input complexity value determined to be within the tolerance threshold may be processed by the touchscreen controller in the typical manner, as the touchscreen controller will likely be able to process the touch input data and maintain an acceptable user experience).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Iao to further include Rabii’s touch input complexity determination method in order to improve processing efficiency of the device.

As to claim 9, Iao discloses a method comprising: detecting, by one or more hardware processors, that a text input field associated with an application is presented on an interface of a device (e.g. gesture processor 238, fig. 10, wherein a character and a number input by the finger movement of the user can be shown on the head-up display 30 as shown in fig. 2A for example); 
capturing, via a sensor of the device, a gesture motion (the gesture sensor 22 is communicatively coupled with a gesture processor (ex. gesture processor 127 shown in FIG. 8) to recognize and interpret the user's finger gesture); 
accessing a database of a plurality of gesture mappings, wherein each of the plurality of gesture mappings corresponds to a corresponding gesture motion performable by a user ([0058] the interface apparatus has a database 121 (FIG. 8) storing the finger gesture data, which is referenced to determine which letter or command the user has specified by the finger gesture operation); 
converting, by the one or more hardware processors, the captured gesture motion to one or more device inputs based on the at least one of the plurality of gesture mappings; and inserting, into the text input field associated with the application, text that corresponds to the one or more device inputs ([0034] As shown in FIGS. 3A-3D, the interface apparatus of the navigation system accepts user's finger gesture indicating a character (letter) and produces, for example, matching entries that reflect the user's finger gesture). 
Iao does not explicitly disclose determining, by the one or more hardware processors, that the captured gesture motion is within a threshold of differences for at least one of the plurality of gesture mappings, wherein the threshold of differences corresponds to an error tolerance.
However, in the same endeavor, Rabii discloses determining, by the one or more hardware processors, that the captured gesture motion is within a threshold of differences for at least one of the plurality of gesture mappings, wherein the threshold of differences corresponds to an error tolerance ([0020] The touchscreen controller may compare the determined complexity level or complexity value to a tolerance threshold that reflects the processing capabilities and/or conditions of the touchscreen controller. A touch input complexity value determined to be within the tolerance threshold may be processed by the touchscreen controller in the typical manner, as the touchscreen controller will likely be able to process the touch input data and maintain an acceptable user experience).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Iao to further include Rabii’s touch input complexity determination method in order to improve processing efficiency of the device.

As to claim 16, Iao discloses a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising: determining that a text input field associated with an application is presented on a user interface of a device (e.g. gesture processor 238, fig. 10, wherein a character and a number input by the finger movement of the user can be shown on the head-up display 30 as shown in fig. 2A for example); 
capturing, via a sensor associated with the device, a gesture motion (the gesture sensor 22 is communicatively coupled with a gesture processor (ex. gesture processor 127 shown in FIG. 8) to recognize and interpret the user's finger gesture); 
accessing a database storing a plurality of gesture mappings, wherein each of the plurality of gesture mappings corresponds to a corresponding gesture motion performable by a user ([0058] the interface apparatus has a database 121 (FIG. 8) storing the finger gesture data, which is referenced to determine which letter or command the user has specified by the finger gesture operation); 
converting the captured gesture motion to one or more device inputs of the device based on the at least one of the plurality of gesture mappings; and inserting, into the text input field associated with the application, text that corresponds to the one or more device inputs ([0034] As shown in FIGS. 3A-3D, the interface apparatus of the navigation system accepts user's finger gesture indicating a character (letter) and produces, for example, matching entries that reflect the user's finger gesture).
Iao does not explicitly disclose determining, by the one or more hardware processors, that the captured gesture motion is within a threshold of differences for at least one of the plurality of gesture mappings, wherein the threshold of differences corresponds to an error tolerance.
However, in the same endeavor, Rabii discloses determining, by the one or more hardware processors, that the captured gesture motion is within a threshold of differences for at least one of the plurality of gesture mappings, wherein the threshold of differences corresponds to an error tolerance ([0020] The touchscreen controller may compare the determined complexity level or complexity value to a tolerance threshold that reflects the processing capabilities and/or conditions of the touchscreen controller. A touch input complexity value determined to be within the tolerance threshold may be processed by the touchscreen controller in the typical manner, as the touchscreen controller will likely be able to process the touch input data and maintain an acceptable user experience).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Iao to further include Rabii’s touch input complexity determination method in order to improve processing efficiency of the device.

As to claim 2, the combination of Iao and Rabii discloses the system of claim 1. The combination further discloses the operations further comprise displaying an indication of the at least one of the plurality of gesture mappings for confirmation, wherein the text is inserted into the text input field in response to receiving a confirmation from the user (Iao, the user may confirm the selection by issuing still another finger gesture by pointing an "OK" menu (not shown). Alternatively, the user may press a button (see FIGS. 6 and 8) on or close to the steering wheel 10 or produce a voice command to confirm the selection).  

As to claim 3, the combination of Iao and Rabii discloses the system of claim 1. The combination further discloses the operations further comprise detecting a transaction for which the captured gesture motion is used, and wherein a level of the error tolerance is determined based on the detected process (Rabii, [0020] The touchscreen controller may compare the determined complexity level or complexity value to a tolerance threshold that reflects the processing capabilities and/or conditions of the touchscreen controller).  

As to claim 5, the combination of Iao and Rabii discloses the system of claim 1. The combination further discloses the operations further comprise detecting a user environment of the user when the gesture motion is captured, and wherein a level of the error tolerance is determined based on the detected user environment (Iao, [0045] the light sensor detects the lighting condition around the finger gesture area and produces a detection signal).  

As to claim 6, the combination of Iao and Rabii discloses the system of claim 5. The combination further discloses the operations further comprise increasing a level of the error tolerance in response to determining that the user environment is associated with a mobile environment (Rabii, [0020] The touchscreen controller may compare the determined complexity level or complexity value to a tolerance threshold that reflects the processing capabilities and/or conditions of the touchscreen controller).  

As to claim 7, the combination of Iao and Rabii discloses the system of claim 1. The combination further discloses the operations further comprise: tracking a frequency of use of the at least one of the plurality of gesture mappings; and storing the at least one of the plurality of gesture mappings in a cache or a random access memory (RAM) when the frequency is determined to be above a frequency threshold (Rabii, [0019] Since, the frequency and duration of complex touchscreen touch inputs is typically low as users may rarely engage in complex multi-touch operations on touchscreen computing devices, the impact on battery life of temporarily shifting the processing of complex touch input data to the host processor is expected be minor and not impact the user experience).  

As to claim 8, the combination of Iao and Rabii discloses the system of claim 1. The combination further discloses the captured gesture motion includes a finger gesture motion (Iao, [0058] the interface apparatus has a database 121 (FIG. 8) storing the finger gesture data, which is referenced to determine which letter or command the user has specified by the finger gesture operation).
 
As to claim 10, the combination of Iao and Rabii discloses the method of claim 9. The combination further discloses displaying, on the interface of the device, an indication of the at least one of the plurality of gesture mappings for confirmation; and receiving, via the interface from the user, a confirmation, wherein the text is inserted into the text input field in response to the receiving the confirmation (Iao, the user may confirm the selection by issuing still another finger gesture by pointing an "OK" menu (not shown). Alternatively, the user may press a button (see FIGS. 6 and 8) on or close to the steering wheel 10 or produce a voice command to confirm the selection).  

As to claim 11, the combination of Iao and Rabii discloses the method of claim 9. The combination further discloses detecting a transaction for which the gesture motion is used, and wherein a level of the error tolerance is determined based on the transaction (Rabii, [0020] The touchscreen controller may compare the determined complexity level or complexity value to a tolerance threshold that reflects the processing capabilities and/or conditions of the touchscreen controller).  

As to claim 12, the combination of Iao and Rabii discloses the method of claim 9. The combination further discloses detecting a user environment of the user when the gesture motion is captured, and wherein a level of the error tolerance is determined based on the detected user environment (Iao, [0045] the light sensor detects the lighting condition around the finger gesture area and produces a detection signal).  

As to claim 13, the combination of Iao and Rabii discloses the method of claim 12. The combination further discloses increasing a wherein the level of the error tolerance in response to determining that the user environment is associated with a mobile environment (Iao, [0011] According to one aspect of the embodiments, a method for inputting information may include the steps of detecting movement of an object in a three dimensional space, recognizing and interpreting the movement of the object, and determining a meaning of the movement of the object and displaying the meaning on a display unit).  

As to claim 14, the combination of Iao and Rabii discloses the method of claim 9. The combination further discloses tracking a frequency of use of the at least one of the plurality of gesture mappings; and storing the at least one of the plurality of gesture mappings in a cache or a random access memory (RAM) when the frequency is above a frequency threshold (Rabii, [0019] Since, the frequency and duration of complex touchscreen touch inputs is typically low as users may rarely engage in complex multi-touch operations on touchscreen computing devices, the impact on battery life of temporarily shifting the processing of complex touch input data to the host processor is expected be minor and not impact the user experience).  

As to claim 15, the combination of Iao and Rabii discloses the method of claim 9. The combination further discloses the captured gesture motion includes a finger gesture motion (Iao, [0058] the interface apparatus has a database 121 (FIG. 8) storing the finger gesture data, which is referenced to determine which letter or command the user has specified by the finger gesture operation).  

 	As to claim 17, the combination of Iao and Rabii discloses the non-transitory machine-readable medium of claim 16. The combination further discloses the operations further comprise displaying an indication of the at least one of the plurality of gesture mappings for confirmation, wherein the text is inserted into the text input field in response to receiving a confirmation from the user (Iao, the user may confirm the selection by issuing still another finger gesture by pointing an "OK" menu (not shown). Alternatively, the user may press a button (see FIGS. 6 and 8) on or close to the steering wheel 10 or produce a voice command to confirm the selection).  

As to claim 19, the combination of Iao and Rabii discloses the non-transitory machine-readable medium of claim 16. The combination further discloses the operations further comprise: tracking a frequency of use of, the at least one of the plurality of gesture mappings; and storing the at least one of the plurality of gesture mappings in a cache or a random access memory (RAM) when the frequency is above a frequency threshold (Rabii, [0019] Since, the frequency and duration of complex touchscreen touch inputs is typically low as users may rarely engage in complex multi-touch operations on touchscreen computing devices, the impact on battery life of temporarily shifting the processing of complex touch input data to the host processor is expected be minor and not impact the user experience).  

As to claim 20, the combination of Iao and Rabii discloses the non-transitory machine-readable medium of claim 16. The combination further discloses the captured gesture motion includes a finger gesture motion (Iao, [0058] the interface apparatus has a database 121 (FIG. 8) storing the finger gesture data, which is referenced to determine which letter or command the user has specified by the finger gesture operation).  


Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Iao and Rabii as applied to claim 3 and 16 respectively above, and further in view of Iao et al., US PGPUB 2015/0012426 hereinafter referenced as Iao.

As to claim 4, the combination of Iao and Rabii does not specifically disclose the system of claim 3, wherein a lower level of the error tolerance is determined for the captured gesture motion when the transaction requires a higher security.
However, in the same endeavor, Iao discloses the system of claim 3, wherein a lower level of the error tolerance is determined for the captured gesture motion when the transaction requires a higher security (Iao, the cryptographic component facilitates the process of "security authorization" whereby access to a resource is inhibited by a security protocol wherein the cryptographic component effects authorized access to the secured resource).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Iao and Rabii to further include Iao’s privacy controlling method in order to in order to protect a secured data.

As to claim 18, the combination of Iao and Rabii does not specifically disclose the non-transitory machine-readable medium of claim 16, wherein the operations further comprise determining transaction for which the gesture motion is used, wherein a level of the error tolerance is determined based on the transaction, and wherein a lower level of the error tolerance is determined for the captured gesture motion when the transaction requires a higher security.
However, in the same endeavor, Iao discloses the operations further comprise determining transaction for which the gesture motion is used, wherein a level of the error tolerance is determined based on the transaction, and wherein a lower level of the error tolerance is determined for the captured gesture motion when the transaction requires a higher security (Iao, the cryptographic component facilitates the process of "security authorization" whereby access to a resource is inhibited by a security protocol wherein the cryptographic component effects authorized access to the secured resource).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Iao and Rabii to further include Iao’s privacy controlling method in order to in order to protect a secured data.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/           Primary Examiner, Art Unit 2625                                                                                                                                                                                             
8/15/2022